United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1878
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                Michael Lee Haynes

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: November 21, 2017
                            Filed: November 28, 2017
                                  [Unpublished]
                                  ____________

Before GRUENDER, BOWMAN, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Michael Lee Haynes appeals the within-Guidelines sentence the district court1
imposed upon revoking his supervised release. Having jurisdiction under 28 U.S.C.
§ 1291, this court affirms.

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
       Haynes’s counsel has filed a brief asserting that there are no nonfrivolous
issues for appeal, and moved to withdraw. After careful review of the record, this
court concludes that the district court did not abuse its discretion in sentencing
Haynes. See United States v. Miller, 557 F.3d 910, 915-18 (8th Cir. 2009) (standard
of review); United States v. Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying
presumption of substantive reasonableness to revocation sentence within Guidelines
range).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.
                     ______________________________




                                        -2-